Order filed June 16, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00073-CV
                                    ____________

IN THE MATTER OF THE MARRIAGE OF FAYESHA JANEEN LOUISE
             JONES AND CHARLES DARNELL JONES




                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 15-FD-2661

                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
the 306th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On February 29, 2016, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM